Orders unanimously affirmed, without costs of this appeal to any party. Memorandum: If bills of particulars have not heretofore been served, they should be served within five days after service of a copy of the order entered herein, with notice of entry thereof. (Appeal by defendant, William Gorin, from two orders of Erie Special Term denying defendant’s motion to permit the defendant to offer proof that two orders of preclusion were served and denying the motion of defendant to vacate the order vacating the orders of preclusion. The second order grants the motion of plaintiffs to vacate two orders of preclusion.) Present — Williams, P. J., Goldman, Halpern, MeClusky and Henry, JJ.